FILE COPY




                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-18-00152-CR
                                  02-18-00153-CR


MICHAEL RAMIREZ                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

    FROM THE COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
         TRIAL COURT NO. CR-2016-07772-A, CR-2016-08358-A

                                    ------------

                                    ORDER

                                    ------------

      On the court's own motion, it is ORDERED that the trial court clerk deliver

the originals State's Exhibit No. 26 (Officer Holdegraver’s Dashcam Video [Disc

1]), State’s Exhibit No. 27 (Officer Holdegraver’s Dashcam Video [Disc 2]), and

State's Exhibit No. 28 (Officer Holdegraver’s Dashcam Video [Disc 3]), no later

than Thursday, May 10, 2018.

      These exhibits will be returned to the trial court clerk upon issuance of the

mandate.
                                                                        FILE COPY




      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      DATED May 3, 2018.

                                                 PER CURIAM




                                       2